- =§:¢:z»jg;f§ 31 ‘~1

iN THE CIRCUIT COURT UF| DA_VID_SON COUNTY, TENNESSEE
F.'OR THE TWENTIETH ]UDICIAL DlSTRlCT A'I` NASHVILLE

 

]ERMNNE A. EUGENE

PLAINTlFF,
v. NO. \3 b §§ _§=`L .
war DEMANDED
GARF.TH A. CAL:)WELL and
wEsTERN,ExPaEss
DEFENDANT;

 

 

coMPLAENT"

 

_COMES _NOW Plaintiff]ERMAlNE A. EU_,GENE, by and through his attorney Daryi A_.
Gray,- and for his cause ofaction against Defendants GARETH A. CA£.I)WELL and WESTERN
EXF’RESS statesi

BB.!;LiH;

J, P.laintiff.lERMAlNE .A. 'EUGENE is and Was at ali times relevant to this
Complaint a resident of iberia-i’arish',_ louisiana with a mailing address OF 1019 Pelierln St;,
leanerette in iberia Parish LA 70544.

2._ Defendant G`ARE‘I`H A.-CALDWELL driving-im WESTERN EXPRE_SS, was at»ail
times relevant to this Complaln_t a resident of Pérr-y County, Kentucky With a mailing
address 0£5’71 Arrow Word Dr.,- Ha_ppy, KY 41746.

3. Defendant WES'[`ERN EXPRESS' is and was at all times relevant to this
Compla:'nt _a for~proflt limited liability company organized under the laws `oi' the!State of
Tennessee With its principal place of'i`)usiness at 7135 Ce`ntanniai Pl., Nashv_i|le, Davidson.

'l`N.
Page 1 0€10

Case 3:19-cv-00147 Document 1-1 Filed 02/14/19 Page 1 of 10 Page|D #: 5

   

 

 

4. 'i`he Pl_aintifi's causes of action and damages stated herein arise out oi` af
motor vehicle collision that occurred on OCtob'er 14,' 2017, on Interstate 40 near mile
marker ‘iC)1, in Davici$cj`n Co`unty,_ 'l`ennes‘see, caused by the negligence wrongful acts,
and/oromissions oithe-rl)efendants.

5. At all relevant iinies, Defendants' acts and omissions have consequences
within the liniteci States and the State uffi`eririessee.

6. This Conrt has personal jurisdiction over the_parties pursuant to inter alia
”E`enn. Code Ann. § _2{)-2:223-..

7. This Cou`:"t has‘:s'ui)je'ct matter jurisdiction pursuant to ’i’enn. Code Ann.
§ 16-1{}-101.

8. Venueis.nroper in this Court pursuant t_o 'i‘enn.i(}ode Ann. § 20~4~1‘01.

 

9. Plaintil'f ro~alleges and incorporates Paragraphs 1 - 8 above as if.speciiically

set ioi‘th.

1-(). Octob ~ 14 2017,_-Plaintii`__l’lERlVlAiNE A. l:`,UGENF. Was in a r2016 'l`rucl<-

  

'i‘racrm- ca'b, _--;_ by us `Ei<i>nass (n@n~pany). ienMAiNF-: A.

iiUGENl.`i parked eastbound on l-fiil near the 191-mile marl<er.-While parked he Was driving
l
Was violently Struck by the defendant `GARETH A. (SA_LDWELL in defendant WES']`ERN

EXPRESS'S trucl<:t`ra.ctor=semi-traiier on 1~4`0 near 191-mile marl<er, in Davicison County,

'i`ennessee.

Page»Z of 10

Case 3:19-cv-00147 Document 1-1 Filed 02/14/19 Page 2 of 10 Page|D #: 6

 

ii. On the same date, Deiendani: GARE'i-`i'i i'\. `CAi.DWF,l.i. was driving a 2017

Ti‘actor semi-t°railer, ned by, WESTERN BXPRESS Was

 

traveiing‘easti)ound interstate 40, in I)avidson (`.ounty, TN..

12. lJefendant EA`[.DWF.I.L.tailed to maintain a proper lookout and did not see
M_r. EUGENE’S vehicle Defendan't C'AL.DWE[.L then attempted to avoid a collision by
passing on the |eft‘si`de of Piairitiii’s v_eh`i_cie but.strucl< the rear oi’ Mr. EUGENE’S»\/ehicie‘

13. fit ai|`tirnes material, i\`/ir. EUGEE_\ZEI was ata stop on the shoulder of interstate
40 eastbound with.his hazard lights flashing

14. De'i'enda'nt CAI,DWELL operated his vehicle i'n a- negligent manner, such that-
Mr. EllGENF.i`n exercising due care was unable to avoid a'collision.

15. After the collision negligently caused by Defendant, (ZALD,WELL, Plaintiti`s
vehich sustained serious damages..

16. Deiendan`t CALDWEE.I. cau_sed'thi_s accident and is 1_00%[at fauit torsame.

1?1 'l`here was nothing Piaintif`i"-couid do to avoid the accident

18. 'As a result oi""De`fendant CALDWEL§.'s negi'igent actions Plaintif|" EFIRMALN|£
A. BUGEINE`£ sustained bodily injuries, mental anguish, and personal damages

19. Deienciant CAL~D,WELL was acting rec|<iessly and"negligently in the operation
of his vehicie and W`ith _a reckless disregard for the safety of others and was the direct and

proximate cause oi"tijie vehicle collisioo_a nd the res,uiting,i_njuries and damages to Piairitiii.

 

20.Defentlani _WESTF.RN EXPRESS, the owner of the 'vehicie driven by Del"endant
CALDWF.|.!., negligently entrusted the vehicle to. or "othei'wise turned it over to,

if)_etendan't GA_R_ETH f_\. CALDW_El,L, for tiieii"joint use and benel"it, making Deiendant

'Page 3 oi"l 0

Case 3:19-cv-00147 Document 1-1 Filed 02/14/19 Page 3 of 10 Page|D #: 7

 

WESTERN EXPRESS, responsible i`or the negligent acts and omissions ol` i)eiendant
CALDWE|.L, under the doctrine ol`=resp,ondeat superior, common law of"the Stat`e ol`
'l`ennessee and the following statutes to wit:

'I`-enn. Code Ann. § 55-10-.31‘1 - Ovvnershi_p; prima facie evidenco;
(a] In all actions i'or injury to persons and/or to property caused by
the negligent operation or use oi` any automobileJ auto truck,
mo`to`rcyclc-)l or other motor propelled vehicle within this state, proof
~oi` ownership oi` the vehicle shall b`e prima facie evidence that the
vehicle at the time of the cause oiaction sued on was being operated
and used with authority, consent and knowledge ol' the owner in `th'e
very't`ransaction out.'of which the injury or cause,oi'action.arose,‘and
the proofot`ownership likewise shall be prima facie evidence that the
vehicle was then and there being operated by the owner, or by the
owner's servant i`or the owner‘s use andl benefit and within'the course
‘and scope of the servants employment 'i`he prima facie evidence
rules ol' the preceding sentence shall also apply in cases ol` the
negligent operation of a vehicle being test-driven hy a prospective
purchaser with the knowledge and consent ol` the‘seller or the seller's
agent, Wheth'er or not the seller or the seiler's agent is present in the
vehicle at the time ofthe‘alleged negligent operation

i`cl Thls section is in the nature.oi remedial llegislation and it is the
legislative.intent that it be given a liberal construction

§ 55-10-312`- R`egistration; prima facie evidence;

[a] Prooi of the registration oi` the motor-propelled vehicle in the
name ol`any person shall be prima iacie evidence of ownership 0{` the
motor propelled vehicle by the person in whose name the vehicle is
registered; and the proof o‘i registration shall likewise be prima facie
evidence that the vehicle was then and there being operated by the
owner or by the owner's servant for the owner's use and benefit and
within the course and scope of the servants employment

21. ar all ames relevant herein o@i@naam cacowsi.i. operated nw 2017

‘l`ractor Semi-trailer, Vli\l 1d by Deiendant WESTERN

 

_EXPRE.‘>`S, within the scopeoi tlieemp|oyer/employe relationship 'l‘or the use and
benefit of the'owner‘s business and with thelowner's permission and/or Det`endant
WES'I`ERN i"lXPRESS, negligently entrusted the vehicle to Del’endant (IALDWE!,\. for

,Page 4 ofl(l

Case 3:19-cv-00147 Document 1-1 Filed 02/14/19 Page 4 of 10 Page|D #: 8

 

his use'and benefit W`ith his permission ,As;a result, DefendantWES'l"ERN EXPRESS
is responsible for the.ne°gflgent acts of Defendant GARF.TH`;A. CAE.DWELL.

common LAW NEouGchs

22. ‘Plein§ifl` re-al|eges and incorporates P;eragraphs 1 - 21 above as ifspe_ciflcelly

set forth.

 

every one ofwhich was a direct and proximate cause of the collision and‘ severe and

permanent physical injuries and damages .l'o the Plaintiff|ERMAlNE A..EUGENE, to
,Wit:

u. Negligently and carelessly féiling to maintain conLrol of his vehieie;

l'). Negiig'ently and carelessly failing to yield the right-of-Way to Pla\lntifl`;

c. Neg!igentlyfailing to keep proper lo_ol<out;

d. Negligently-and carelessly telling to use the degree ol`care_amcl caution
in the operation of'seidl vehicle-es is required of a reasonable prudent
driven

"e; Negligen_tly _and carelessly "Failin_g' to use the degree of care and
caution-in the operation of said,vehicle as is reqoirecl ole reasonablel

prudent professional truck driven

Page 5 oFlO-

7 Case 3:19-cv-00147 Document 1-1 Filed 02/14/19 Page 5 of 10 Page|D #: 9

 

F, i\legligently driving a vehicle in such-a manner as to cause same to

collide with Plaintifi's vehicle;

g-. Neg!igen_t|y operating the vehicle at an.unsafe speed and manner for
conditions;
h. Negligentiy failing to»dev_ote hill time and attention tojthe operation`of

the vehicle;

i. Neglige:itly operating his.t`rac'tor truck outside ol’his ia ne ol'travel and
over the fog line of lnterstate 40;

ji Neg|_igently operating his tractor truck at an excessive,rate ofspeed on
the shoulder oil n_terstate 40;

k. Negligent|y failing to do What he should have done or see what he
should.have seen to avoidythe accident at“issue;

l. Such `other a’cts of negligence that may be proved at the trial of the

,cause. '
anNT. n _
NEGLIGENCE PER .S'E
24.\ Plaintiff re-alieges and sets forth Paragraphs 1-23` above as if specificaily set
forth
25. P|aintiff alleges that there Were in Ful| force and effect'statute_s ol`:the State of

'i`ennessee inter olia, set forth in Tennessee Code Annotated, governing t_he
operation -of motor vehicles on the roads and highways-in this State, and that
i)eFendant violated one or more ofsaid statutes

26. Each and aii `of such violations of these statutes were negligence-per Se and

constituted `a direct and proximate cause`ofsaid collision
Page 6 oin

Case 3:19-cv-00147 Document 1-1 Filed 02/14/19 Page 6 of 10 Page|D #: 10

 

x

27. Said statutes so violated are inter olio:
a. 'r._c.-A. § ss-e`»_iza. 'rrarnc ianes;

Whenever any roadway has been divided into two [2] or more clearly
marked lanes for traffic, the following rules`. in addition to all others
consistent with this section. shall apply:

(1] A vehiclesha|l he driven as nearly as practicable entirely within a
single lane and shall not-he moved from that lane until the driver has
first ascertained that th`e lnovement'can be niade'With'sal`ety;

b_. T,C.A. §;_55-8,-136. f)ue Care

[b) Notwithstanding,any speed limit or rnone in effect at the time, or
right-of-way rules that may he z_ipp|ic__al)lel every driver ol' a vehicle
shall exercise due care by operating the vehicle at a.safe speed, by
maintaining a safe `iool<o'ut, by keeping the vehicle under proper
control and by devoting .full. time and attention ~to operating the
vehiclel under the existing circumstances as necessary in order to be
able to see and to avoid endangering iife, limb or property and to see
and avoid colliding with any other vehicle or person, or any road si_gn,
guard rail or` any fixed object either legally using or legally parked or
legally placed,'upo'n any roadway, Within or beside the roadway right-
of-.way includingr hut not limited to, any adjacent sidewalk, bicycle
lane, shoulder or berne (c) A violation of this section is a Class C

1

misdemeanor..

Pa‘ge 7 erie

Case 3:19-cv-00147 Document 1-1 Filed 02/14/19 Page 7 of 10 Page|D #: 11

 

c. T.C.A. §_55_~.8-103..Obedience to ali 'l`raff:c Laws Required.
lt is unlawful and,:;unless otherwise declared in this chapter and
chapter 10, parts 1»'5 of_this title with respect t"o'p'articular offenses, it
is a,Class C inisderneanor, for any person to do any act forbidden or
fail to perform a'ny' act required in this chapter and chapter 10 of‘this
title
d. 'l`.C.A.-§ 55-10-205. Recl<less l)riving.
{a] Any person who drives any vehicle in willful or wanton disregard
for the safety ofpersons or property commits reckless driving
[d)(”t] n violation ofthis section isla Class`B misdemeanor
28. As a'direct:`and proximate cause of Defendant's actions, Plaintiff has suffered
significant damagesa including but not limited to serious bodily injury, loss of
monetary capita|, pain and suffering mental anguish, and economic'loss caused by
|)efendant's negligence ail of which entitles Plaintiff to recover a judgment against
the Defendant for compensatory damages in an amount deemed reasonable by a
jury.
291 PIaintiff is, therefore entitled to recover judgment against Defendant for

compensatory damages in such amon nts`as deemed reasonable by a jury...

D'amages
3{}. Piaintiff re-alieges..and sets forth Paragraphs 1-29 above as ifspe‘cifically set
forth.
31. As a direct and proximate result of the aforementioned acts»and omissions of

common law,and statutory negligence on the part oi` the Defendant, directly or by

Page 8 of‘i()\

Case 3:19-cv-00147 Document 1-1 Filed 02/14/19 Page 8 of 10 Page|D #: 12

 

imputation, Plaintiff was caused to_ suffer severe and permanent injuriesl including

but not limited to`, the followi'ng:

£l.

b.

Sever-e,_painfu|, and permanent injury;

l-`right and serious shock_;

Great physical pain and mental suffering;
Psyc_hoiogical injuries, nervousness`, and anxious`ness;
inability to enjoy the normal pl'easures ofil`fe;,'
Property damage;

Expe`nses for trans portation, parking and other expenses.in`curred as
a result ofthe collision and resulting injuries;

Lost wages and/or time;

impaired future`eai'ning'capacity; and

Any_other damages

reg yes nga assisti-

WHEREFORE, Piaintiffdemands judgment against l)efendant(as follows:

A. As to all Cou`nts, an award of compensatory damages in the amount of

$1,5(}{),000 {UNE MlLLlOi\l FlVE HllNDRED Tl'lOUSl-lAND DOLLARS] to the Plaln_tiff

resulting from Defendant's acts and omissionsl in an’amount to be determined reasonable

by a jury;

D. Awarding the costs and the'expenses of this litigation, including a reasonable

attorney's fee to the Plaintiff; and

E; _S'ucb other general reliefa`s the Count deems just and proper

Page 9 of 10

Case 3:19-cv-00147 Document 1-1 Filed 02/14/19 Page 9 of 10 Page|D #: 13

 

P|.,AiN_'l`i|?FS'DElViAND A fURY TR!AL ON'A.L_L. CL.Alll/‘|S4 lN rl`i“ll!`)` ClVli. ACT!ON, AS P.ROV{DED

BY RULE'3B.02 OF'THE TENNESSEE RULES OF ClVlL-PROCEDURE;

_‘Respectfullysubmitted

By:

 

 

Attorneys'for iiiaintiff

10555 Lal<e Forest Bivd., #9c
New Orleans, ELA 70127

[504] 26.4~5551 [Telephone}

[504] 264»'5581 [Facsimile]
-"“-'\ ' '\ ;- ‘

). ll \.

      

Page 10 0f10

Case 3:19-cV-00147 Document 1-1 Filed 02/14/19 Page 10 of 10 Page|D #: 14

 

